Case 1:16-cv-04756-NGG-JO Document 297 Filed 07/28/20 Page 1 of 2 PageID #: 4658




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


  MARTÍN JONATHAN BATALLA
  VIDAL, et al.,

                      Plaintiffs,

            v.                                     No. 16-cv-4756 (NGG) (JO)

  KIRSTJEN M. NIELSEN, et al.,

                      Defendants.



  STATE OF NEW YORK, et al.,

                      Plaintiffs,

            v.                                     No. 17-cv-5228 (NGG) (JO)

  DONALD TRUMP, et al.,

                      Defendants.



                                           NOTICE

         Defendants respectfully notify the Court and the Plaintiffs that, earlier today, the

 Department of Homeland Security issued a memorandum on the following subject:

 “Reconsideration of the June 15, 2012 Memorandum Entitled ‘Exercising Prosecutorial Discretion

 with Respect to Individuals Who Came to the United States as Children.’” That memorandum is

 attached to this filing as Exhibit 1.
Case 1:16-cv-04756-NGG-JO Document 297 Filed 07/28/20 Page 2 of 2 PageID #: 4659




       Dated: July 28, 2020          Respectfully submitted,

                                     DAVID M. MORRELL
                                     Deputy Assistant Attorney General

                                     SETH D. DUCHARME
                                     Acting United States Attorney

                                     BRAD P. ROSENBERG
                                     Assistant Branch Director

                                     /s/ Stephen M. Pezzi
                                     STEPHEN M. PEZZI (D.C. Bar #995500)
                                     RACHAEL L. WESTMORELAND
                                     Trial Attorneys
                                     United States Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L Street NW
                                     Washington, DC 20005
                                     Tel.: (202) 305-8576
                                     Fax: (202) 616-8470
                                     Email: stephen.pezzi@usdoj.gov

                                     JOSEPH A. MARUTOLLO
                                     Assistant U.S. Attorney
                                     United States Attorney’s Office
                                     Eastern District of New York
                                     271-A Cadman Plaza East, 7th Floor
                                     Brooklyn, NY 11201
                                     Tel: (718) 254-6288
                                     Fax: (718) 254-7489
                                     Email: joseph.marutollo@usdoj.gov

                                     Counsel for Defendants




                                        2
